        
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of April 10, 2018 (this
“Amendment”), by and between Michael K. Simonte (the “Executive”) and American
Axle & Manufacturing Holdings, Inc., a Delaware corporation (the “Company”).
WHEREAS, the Executive and the Company made and entered into a certain
employment agreement dated as of August 1, 2015 (the “Employment Agreement”);
and
WHEREAS, for good and valuable consideration, as to which the Executive and the
Company each acknowledge receipt, including the Executive’s continued service to
the Company, each of the Executive and the Company now desire to amend the
Employment Agreement as follows:
1.          Section 4(c) of the Employment Agreement is replaced in its entirety
with the following:
“If, prior to the expiration of the Term and not on or within two years after a
Change in Control, either the Executive incurs a Separation from Service by
reason of the Company’s termination of the Executive’s employment without Cause,
or the Executive resigns from his employment for Good Reason, the Executive
shall receive the Other Accrued Compensation and Benefits and, subject to
Section 4(e), the Company shall
(i)          continue to pay the Executive the Base Salary (at the rate in
effect on the date the Executive’s employment is terminated) in accordance with
the Company’s ordinary payroll practices in effect from time to time for a
period of two years commencing on the 60th day following the Executive’s
Separation from Service, provided that (x) any portion of these payments subject
to the “short-term deferral” exception under Section 409A of the Code plus (y)
an amount equal to two times the IRC Section 401(a)(17) limit for the
applicable year (each of (x) and (y) determined as of the Separation from
Service), shall be paid to the Executive in a cash lump sum on the 60th day
following the Executive’s Separation from Service;
(ii)         provide the Executive with a cash amount equal to two (2) times the
target annual bonus amount for the year in which the Executive’s Separation from
Service occurs, payable in a lump sum on the 60th day following the Executive’s
Separation from Service;
(iii)        provide the Executive with a prorated annual bonus for the year in
which the Executive’s Separation from Service occurs, determined based on actual
performance and then prorated based on the number of days in such year elapsed
through the date of the Executive’s Separation from Service, payable in a lump
sum at the ordinary time annual bonuses are paid for such year to similarly
situated employees, but in all events between January 1st and March 15th of the
year following the year in which the Separation of Service occurred;
 

--------------------------------------------------------------------------------

 
(iv)        provide the Executive with outplacement service consistent with
those provided to executive officers of the Company in an amount up to
$30,000; and
(v)         provide the Executive and his eligible dependents with continued
participation in the Company’s group medical plans applicable to other executive
officers (as in effect from time to time) for a period of two years following
the Executive’s Separation from Service or, in the event such participation is
not permitted, a cash payment equal to the value of the benefit continuation,
payable in three semi-annual installments beginning 60 days following the
Executive’s Separation from Service. The Executive shall continue to be
obligated to pay his share of premiums, deductibles and co-payments. In the
event that the Executive obtains subsequent employment and is eligible to
participate in the group medical plans of his new employer, any benefits
provided under the Company’s group medical plans shall be secondary to the
benefits provided under the group medical plans of the Executive’s new employer.
The Executive agrees to promptly notify the Company in the event that he becomes
eligible to participate in such other plans.”
2.          Except as set forth in this Amendment, all other terms and
conditions of the Employment Agreement remain in full force and effect.
[The remainder of this page has been intentionally left blank]
 
 
 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
officer pursuant to the authority of the Board of Directors of the Company and
the Executive has executed this Amendment, as of the date and year first written
above.
 
 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
 
 
         
 
By:
 /s/ Terri M. Kemp  
 
Name:
Terri M. Kemp
 
 
Title:
Vice President - Human Resources
         

                
 
EXECUTIVE
 
 
 
         
 
/s/ Michael K. Simonte
 
 
Michael K. Simonte
         


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------